            Case 1:20-cv-08555-VSB Document 5 Filed 01/19/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
FRANKIE MONEGRO, on behalf of himself :                                            1/19/2021
and all others similarly situated                         :
                                                          :
                                         Plaintiff,       :         20-CV-8555 (VSB)
                                                          :
                           -against-                      :              ORDER
                                                          :
TELEBRANDS CORP.,                                         :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On October 14, 2020, Plaintiff filed this action against Defendant Telebrands Corp.

(Doc. 1.) Plaintiff obtained a summons on October 15, 2020. (Doc. 4.) To date, Plaintiff has not

filed an affidavit of service or taken any other action to prosecute this case. Accordingly, it is

hereby:

        ORDERED that, no later than January 26, 2021, Plaintiff shall submit a letter of no more

than three (3) pages, supported by legal authority, demonstrating good cause as to why this case

should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause is

generally found only in exceptional circumstances where the plaintiff's failure to serve process in

a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff's efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney's inadvertence, neglect, mistake or misplaced reliance does not

constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F.Supp. 654, 658

(S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173
           Case 1:20-cv-08555-VSB Document 5 Filed 01/19/21 Page 2 of 2


F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendant within ninety days after the complaint was filed will

result in dismissal of this action.

SO ORDERED.

Dated:      January 19, 2021
            New York, New York                     ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
